DETAILED ACTION
Claims 1-8 are pending as amended on 11/19/21.


Response to Amendment
This action is a response to the amendment & Terminal Disclaimer & RCE filed on November 19, 2021.  Claim 1 has been amended as a result of the previous action; the rejections have been withdrawn in light of the below.  Claims 7-8 have been added.

Terminal Disclaimer
The terminal disclaimer filed on November 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,668,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with David C. Bourgeau on December 2, 2021.
The application has been amended as follows: 


  (Currently Amended) An automatically winding type coating film transfer tool
comprising:
a paying-out core having a coating film transfer tape wound thereon; and
a rewinding core configured to rewind the coating film transfer tape after use, the paying-out core and the rewinding core being interlocked via a power transmission mechanism in a case, the power [[transfer]] transmission mechanism having a first locking [[element]] mechanism and a second locking [[element]] mechanism;
wherein the power transmission mechanism is configured to generate a rotational torque of the rewinding core or of the paying-out core by a frictional force generated on a sliding surface using a restoring force of a resilient body; and
wherein the resilient body, a first component of the power transmission mechanism that comes into contact with one end of the resilient body, and a second component of the power transmission mechanism that comes into contact with another end of the resilient body are configured to rotate integrally by way of the first and second locking [[elements]] mechanisms being locked together in a form fit connection.


Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest an auto-winding film transfer tool, which generates a rotational torque of a film core via the restoring forces of a resilient body within said core, wherein two components sandwich the fixed resilient body therebetween, which rotates integrally with them, as they are in a locked, form fit connection, and rotational torque via an elastic restoring force is generated via sliding surfaces on one of said components in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of coating film transfer tools with integrally rotating or captured restoring springs (JP 2005-047201, JP 9-71097, US 5,792,263), but not the unique devices of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745